Case 8:20-cv-01645-PWG Document 1-3 Filed 06/10/20 Page 1 of 9

ATTACHMENT TO COMPLAINT ALBERT V. NICOL V May 12, 2020

SEVERENCE (BASED ON YEARS OF SERVICE) AND DAMAGES (psychological /emotional) $61,439.82 (
Sixty One thousand four hundred thirty nine dollars and eighty two cents)

COST OF ALTERNATIVE MEDICAL CARE & SUPPORT INCLUDING (Airfare, } to ALABAMA &SPECIAL DIETS
7,046.45 {Seven thousand and forty six dollars and forty five cents

OTHER EXPENSES $6086.00 (Six thousand and eighty six dollars )

CARE COST TRRANSPORTATION FOOD AND BOARD

GRAND TOTAL $74,572.27 (Seventy four thousand five hundred seventy two dollars and twenty seven
cents)

By : ALBERT Hite!
QueENEt eeu

CYNTHIA NICOL-MYER
Case 8:20-cv-01645-PWG Document 1-3 Filed 06/10/20 Page 2 of 9

EEOC
Case 8:20-cv-01645-PWG Document 1-3 Filed 06/10/20 bs se 7- (BFE 3
87/12/2017 14:48 3013363665 AIMAILEOx PAGE @1/95

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
INTAKE QUESTIONNAIRE

 

 

Pisase immediately complete this entire form and returp it to the U.S. Equal Employment Opportunity
Commission (“EEOC”), REMEMBER, a charge of employment discrimination nist be filed within the
time limits imposed by law, within 180 days or in some places within 300 days of the alleged discrimination. When we receive
this form, we will review it to determine EEOC coverage. Answer all questions completely, and attach additional pages if
needed to complete your responses. If you do not know the answer to a question, answer by stating “not known.” If a
question is not applicable, write “N/A.” (PLEASE PRINT)

1. Personal Information
First Name: Al @eR7 meV

Last Name:
Street or Mailing Address: Apt or Unit #:

city: yA) Ted CHS PRE county: Hon corlebiue Md _ zp: 2087...
Phone Numbers: Home: 4 Op _#. 4 > p — g 945 Work: ( ) ee
Celt: 4 oh - = 2 ? S y 75 Email Address: Mf

Date of Birth: 5 “Hf Sex: (Male CI Female Do You Have a Disability? Oves No
Please answer each of the next three questions. i. Are you Hispanic or Latino? O Yes FRNo

  
  

ij, What is your Race? Please choose all that apply. © American Indian or Alaskan Native (] Asian 0 White

Black or African American € Native Hawaifan or Other Pacific Islander ;
iii, What is your National Origin (country of origin or ancestry)? L L B £: A i A
Please Provide The Name Of A Person We Can Contact If We Are Unable To Reach You:

é an THIA Alico: HIVE ié Relationship: SIS TE RK.
Gah. 72 O33 iy SULVE2S Phin Ggre: MB Zip Code: LOUIS

Home Phone: ap ~35 ) -~D/ f z Other Phone: (___)

2. I believe that | was discriminated against by the following arganization(s): (Check those that apply}
th Emptoyer O Union ([) Employment Agency DO Other (Please Specify)

 

 

 

 

Organization Contact Information (If the organization is an employer, provide the address where you actually worked. If you
work fram home, check here O] and provide the address of the office to which you reported.) If move than one employer is
involved, attach additional sheets.

Organization Name: Su NAISG Sentir Le WING
Addres He -WesT Dit k. Ecouny:

City: Cha State Zip: AAI DO ZB. Prone: ( ) he ito o8 Pritt p) Aci
Type of Business: Re “Th BEnAER Job Location if different from Org. Address9'78'Y is ECCREE BE THES DA

Human Resources Director or Owner Name: Anthea Colén An Phone:( )

 

 

 

Number of Employees in the Organization at All Locations: Please Chock (/) One
O FewerThantS 0 15-100 © 101-200 (201-500 O More than 500

3. Your Employment Data (Complete as many items as you are able.) Are you a federal employee? = Yes No

Date Hired: Tan By (F796 sov Tine AtHire: GECofirTy OFFICER

Pay Rate When Hired: “7°90 / Lg Last or Current Pay Rate: ,

Tob Title at Time of Alleged Discrimination: Ss tA PEAY j S$ db go Date Quit/Discharged:

Name and Title of Immediate Supervisor: _ {9 CG CRE. B LAA CO / :

If Job Applicant, Date You Applied for Job _... al Job Title Applied For an

 
Case 8:20-cv-01645-PWG D
67/12/2017 14:48 3613383865 G ocument  TLBoS 06/10/20 Page 4 of 8 PAGE 92/85

4. What is the reason (basis} for your claim of employment discrimination?

FOR EXAMPLE, if you feel that you were treated worse than someone else because af race, you should check the box next to
Race, If you feel you were treated worse for several reasors, such as your sex, religion and national origin, you should check
ail that apply. If you complained about discrimination, participated in someone else’s complaint, or filed a charge of
discrimination, and a negative-action was threatened or taken, you should check the box next to Retaliation.

Ol Race O Sex MlAge Disability C1 National Origin DO Religion 0 Retaliation 0 Pregnancy O Color (typically a
difference in skin shade within the same race) 0 Genetic Information; circle which type(s) of genetic information is involved:
i. genetic testing ii. family medical history iii. genetic services (genetic services means counseling, education or testing)

=
ae

 

 

 

If you checked color, religion or national origin, please specify: ——
= —-
ll
If you checked genetic information, how did the, employer obtain the genetic information? — _ aa
oT a Tee pe

 

Other reason (basis) for discrimination (Explain):

5, What happened te you that you believe was discriminatory? Include the date(s) of harm, the action(s), and the name(s)

and title(s) of the person(s} who you believe discriminated against you. Please attach additionai pages if needed.
(Example: 10/02/06 ~ Discharged by Mr. John Soto, Production Supervisor)

A. s Pape il lh action: /JAD A STROKE Fok. wher hdy DocTvR
WWE "PHACE OO a Iie £ AT ADMe ti NEC ATE

Name and Title of Person(s) Responsible: (/5 CAA & AM CCU iT MAA AG EI

B. Date: ___ Action: 5) a hube AMF het. Sstip Ff leo To Fest
LE ce WS Td Hap Beew Seveae MoNnTHs, HE wip Alp? KEE Ay

Not an q fe of F Ps Sh) Responsible

 

 

6. Why do you believe these actions were discriminatory? Please attach additional pages if needed.

LZ Hi Deen Lal Tibet Ze Eloy fag. Pe but he 14 Uengs

 

7. What reason(s) were given to you for the acts you consider cectainatery? By whom? His or Her Job Title? Hocha
“he SeCuRi Ty MAwhoee Say He Coul) No7 Keep
JAY Zlob Ay LONGER TT SHouLd Aesian ErAuUST RESIGN

8, Describe who was in the same or similar situation as you and how they were treated. For example, who else applied
for the same job yau did, who else had the same attendance record, or who else had the same performauce? Provide the
race, sex, age, national origin, religion, or disability of these individuals, if known, and if it relates to your claim of
discrimination. For example, if your comptaint alleges race discrimination, provide the race of each person; if it alleges
sex discrimination, provide the sex of each person: and so on. Use additional sheets if needed.

Of the persons in the same or similar situation as you, who was treated beter than you?

 

 

 

 

Full Name _ Race, Sex, Age, National Origin, Religion or Disability - Job Title Description of Treatment
isle ee
. aa
B. _ a a“
' Case 8:20-cv-01645-PWG Document 1-3 Filed 06/10/20 Page 5 of 9
@7/12/2017 14:48 3013383065 ALMATLBDX PAGE 93/95

OF the persons in the same or similar situation as you, who was treated worse than you?
Full Name Race, Sex, Age, National Origin, Religion or Disability Job Title Description of Treatment
ase

A. ALA all 7

 

 

on

 

Of the persons in the same or similar situation as you, who was treated the same as you?
Full Name Race, Sex, Age, National Origia, Religion or Disability Job Title Desctiption of Treatment

a a/A ea

we
-—"

 

 

Answer questions 9-12 only if you are claiming discrimination based on disability. If not, skip to question 13. Please tell
us if you have more than one disability. Please add additional pages if necded.

9, Please check all that apply: Ves, Thave a disability
DO 1 do not have a disability now but I did have onc ;
C1_No disahility but the organization treats me as if J am disabled _ -
By Disability dreeWweD pudine av IdTH YEAR IF Woitk
10. What is the disability that you believe is the reason for the adverse action taken against you? Does this disability
prevent or limit you from doing anything? (c.g., lifting, sleeping, breathing, walking, caring for yourself, working, etc.),

SGEING PAbtALY , DIFF ALT N 2 )
PAobLE "AEM iky Koss, * DiS OriEWTATi0N, HOME OFTEN
ATAE SSE?

ML wee use medications, medical equipment or anything else to lessen or elinoinate the symptoms of your disability?
‘i Yes O No
If “Yes,” what medication, medical equipment or other assistance do you use?

Me SF PiPRERENT Me DIC A TEN OWiLt Fax re Ee DED)

AnD it CAKE “Tem pena ABiby

12. Did you ask your employer for any changes or assistance to do your job because of your disability? __ ont tA
My BR 0A

Ove No ColukpxrOT Fun Ti0N oR THINK Wi

If “Yes,” when did you ast? How did you ask (verbally or in writing)?

Who did you ask? (Provide full name and job title of ee

Describe the changes or assistance that you asked for: ann

  
     

 

 

aemenemant

How did your employer respond to your request? a

 

 
Case 8:20-cv-01645-PWG Document 1-3 Filed 06/10/20 Page 6 of 9
87/12/2817 14:48 =. 3413393965 A1MATLBOX PAGE 84/85

13. Are there any witnesses to the alleged discriminatory incidents? If yes, please identify them below and tell us what
they will say. (Please attach additional pages if needed to complete your response)

Full Name Job Title Address & Phone Number What do you believe this person will tell us?
meee = C a " se 2 Hf ead 1 Of
fra MMAOLE wiOod PHRK PLACE 30/.430- 0590

B.

 

 

14, Bave you filed a charge previously on this matter with the EEOC or another agency? O Yes 4 No

15. If you filed a complaint with another agency, provide the name of agency and the date of filing:

 

16. Have you sought help about this situation from a unton, an attorney, or any other source? OD Yes a No
Provide name of organization, name of person you spoke with and date of contact. Results, if any?

 

 

Please check one of the boxes below to tell us what you would like us to do with the information you are providing on this
questionaaire, If you would tike to file a charge of job discrimination, you must do so either within 180 days from the day you
knew about the discrimination, or within 300 days from the day you knew about the discrimination if the employer is located in
a place where a state of local government agency enforces Jaws similar to the EEOC’s taws. If you do not file a charge of
discrimination within the time lintits, you will lose your rights. Hf you would like more information before filing a charge
or you have concerns about EEOC’s notifying the employer, union, or employment agency about your charge, you may
wish ta check Box 1. If you want to file a charge, you should check Box 2.

 

BOX 1 [OI want to talk to an EEOC employee before deciding whether to file a charge. I uttderstand that by checking this box,
I have not filed a charge with the EEOC. 1 also understand that I could lose my rights if F do not file a charge in time.

 

 

BOX 2 (1 want to file a charge of discrimination, and I authorize the EEOC to look into the discrimination J described above.
T understand that the EEOC must give the employer, union, or employment agency that J accuse of discrimination
information about the charge, including my name. I also understand that the EEOC can only accept charges of job
discrimination based on race, color, religion, sex, national origin, disability, age, genetic information, of retaliation for opposing
discrimination.

 

 

 

ol Duly 12, AWE

S#mature Today’ s Date

PRIVACY ACT STATEMENT: This form Is covered by the Privacy Act of 1874: Publit Law 93-579, Authomty for raquesling personal data and the uses theranf ara:

4) FORM NUMBERATITLEIDATE, EEOC Intake Quastionnalre (9/20/08). 2} AUTHORITY. 42 U.S.C. § 2000e-5(0), 29 U.S.C, § 211, 29U,8.0, § 626, 42 USC, 121 17(a}

3) PRINCIPAL PURPOSE, The purpose of this questionnaire Is fo sollcl information ataut claims of employntent ciserimingilon, determina whather the EEQC hes junediction over thase
clalmg, and provide charge filing counseling, a8 appropriate, Consistent with 25 CFR 1601.12(b) and 29 CFR 1526.4(c), this questionnajee may serve a8 a charge if it maats the elements of A
cha me. 4) ROUTINE SES, EEOC may disclose Information from this form to other stats, loca! and federal agencies as appropriate or necessary 10 carry out tha Cammission’s functions, or
IFEECC becames aware of a civil or crminal law violation. EEOG may also diaclage Information ip respondents In Ifigation, to congresslone! offices in response 1o inquitias fram parfos lo the
charge, {o disciplinary committees mvantigating complaints atainet attamoys representing tha parties fo the chenge, ar to federg| agenclas Inquinng shout hiring or sacuilty clearance maltars.
5] WHETHER DISCLOSURE IS MANDATORY OR VOLUNTARY AND EFFECT ON INDIVIDUAL, FOR NOT PROVIDING INFORMATION, Providing this information ié voluntary but the
failure to do so may hamper the Commission's investigation of a charge, [tia not mandatory that this form be used provide the racuestad Information,

November 2009

ee ee
‘ Case 8:20-cv-01645-PWG Document 1-3 Filed 06/10/20 Page 7 of 9
87/12/2017 14:48 3013303065 AlMAILBOX PAGE 95/85
MM PALLE ET

Hoy “THAT Must AeEStGw) “THEY WEhE

Alo LortlGér Go1KtG To KEEP Mv Tob Do SiTien
Ke ME Twas Sl IN CAlticHh CARE
ATTEN DANE BAcK + FoeTH -to THe HosPITAL,
Tl WAS Gwen No Séverenle For MY NeRRS
OF YouT Hd Fat “2G RNICG |

 
Casé 8:20-cv-01645-PWG Document 1-3 Filed 06/10/20 Page 8 of 9

U.S. Equal Employment Opportunity Commission ;

Baltimore Field Office
G.H. Fallon Federal Building
31 Hopkins Plaza, Suite 1432
Baltimore, MD 21201
{410) 209-2237
TTY (416) 862-6065
Fax: (410) 209-2221

 

Respondent: SUNRISE SENIOR LIVING
EEOC Charge No.: 846-2017-13883

FEPA Charge No.:
July 9, 2078

Albert V. Nicol
P.O. Box 2032
Silver Spring, MB 20915

Dear Mr. Nicol:

This is with reference to your recent written correspondence or intake questionnaire in which you alleged employment
discrimination by the above-named respondent. The information provided indicates that the matter complained of is

subject to the statute(s) checked off below:

[] Title VII of the Civil Rights Act of 1964 (Title VII)

[X] The Age Discrimination in Employment Act (ADEA)

{X} | The Americans with Disabilities Act (ADA)

[] The Equal Pay Act (EPA)

[] The Genetic Information Noendiscrimination Act (GINA)
The atiached EEQC Form 5, Charge of Discrimination, is a summary of your claims based on the information you
provided. Because the document that you submitted to us constitutes a charge of employment discrimination, we have

complied with the law and notified the employer that you filed a charge, Before we investigale your charge, however,
you must sign and return the enclosed Form.

To enable proper handling of this action by the Commission you should:
(1) Review the enclosed charge forms and make corrections.

{2) Sign and date the charges in the bottom teft hand block. For purposes of meeting the deadline for filing a
charge, the date of your original signed document will be retained as the original filling date.

(3) Return four of the signed charges to this office and keep one for your records.

Before we initiate an investigation, we must receive your signed Charge of Discrimination (EEOC Form 5). Please sign
and return the charge within thirty (30) days from the date of this letter Under EEQC procedures, if we do not hear from
you within 30 days or receive your signed charge within 30 days, we are authorized to dismiss your charge and issue you
a righl to sue letter allowing you to pursue the matter in federal court. Please be aware that after we receive your signed
Form 5, the EEOC will send a copy of the charge to Montgomery County, Maryland, Office of Human Rights 21 Maryland
Avenue Suite 330 Rockville, MD 20850 as required by our procedures. If that agency processes the charge, it may require
the charge to be signed before a notary public or an agency official. The agency will then investigate and resolve the -
charge under their statute. i
Case 8:20-cv-01645-PWG Document 1-3 Filed 06/10/20 Page 9 of 9

The quickest and most convenient way to obtain the contact information and the status of your charge is to use EEOC's
Online Charge Status System, which is available 24/7. You can access the system via this link

(https:/oublicportal,eegc. qov/portal) or by selecting the “My Charge Status” button on EEOQC's Homepage
(waww.6906.gov). To sign in, enter your EEOC charge number, your zip code and the security response. An informational
brochure Is enclosed that provides more information about this system and its featuras.

While your charge is pending, please notify us of any change in your address, or where you can be reached if you
have any prolonged absence fram home. Failure to cooperate in this matter may lead to dismissal of the charge.

Please also read the enclosed brochures, “What You Should Know Before You File A Charge With EEOC’ and “What
You Should Do After You Have Filed A Charge With EEOC,” for answers to frequently asked questions about
employee rights and the EEOC process. if you have any questions, please call me at the number listed below. If you
have to call long distance, please call collect.

Sincerely,

   

 

 

randon S. Sanders
Investigator
(410) 209-2212

Office Hours: Monday -~ Friday, 8:30 a.m. - 5:00 p.m.
WWW.ee8oc.gov

Enctosure(s)
Copy of EEQC Form 5, Charge of Discrimination
Copy of EEOC Brochure, “What You Should Know Before You File A Charge With EEOC’
Copy of EEOC Brochure, “What You Should Do After You Have Filed A Charge With EEOC’
EEOC Online Charge Status System Tip Sheet

 
